DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments to independent claims 1, 8 and 15, the cancellation of claims 7, 9, 12 and 17-18, the addition of new of claims 21-25, and the arguments presented has overcome the rejections and objection presented in the previous Office Action dated 02/19/2021. Therefore, the Examiner has withdrawn the previously presented rejections and objection. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the previous Office Action claims 7, 12-14 and 17-18 were objected to as depending from a rejected base claim, but also indicated as including allowable subject matter and that the claims would be allowable if rewritten in independent form. Presently, Applicant has amended independent claim 1 by incorporating the allowable subject matter of now cancelled claim 7. Applicant has also amended independent claim 8 by incorporating the allowable subject matter of now cancelled claim 12. Moreover, Applicant has amended independent claim 15 by incorporating the allowable subject matter of now cancelled claim 18. These amendments to independent claims 1, 8 and 15, the cancellation of claims 7, 9, 12 and 17-18 and the arguments presented has overcome the rejections and objection presented in the previous Office Action. The prior art fails to provide other relevant disclosures which either cure the deficiencies of Park and/or Wang to teach and/or suggest the limitations of independent claims 1, 8 and 15 as amended or that teach and/or suggest the semiconductor device manufacturing method recited in claim 8 as amended, the method recited in claim 8 as amended or the photoresist composition recited in claim 15 as amended. Therefore, independent claims 1, 8 and 15 and claims 2-6, 10-11, 13-14, 16 and 19-20 and new claims 21-25 depending therefrom are allowable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569.  The examiner can normally be reached on Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899